                                           Case 3:20-cv-05151-JD Document 48 Filed 07/26/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NATURAL GROCERS, et al.,                            Case No. 20-cv-05151-JD
                                                        Plaintiffs,
                                   8
                                                                                             ORDER RE PRIVILEGE LOG
                                                 v.
                                   9
                                                                                             Re: Dkt. No. 47
                                  10     SONNY PERDUE, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          With respect to the parties’ privilege log disagreement, the government recognizes that “it

                                  14   is the prevailing practice in the Northern District of California to require the production of a

                                  15   privilege log with the administrative record.” Dkt. No. 47 at 4-5. That is the Court’s practice. See

                                  16   Emami v. Pars Equality Center, No. 18-cv-1587-JD, Dkt. No. 117 (N.D. Cal. Sept. 12, 2019).

                                  17   The existence vel non of a valid privilege shielding discovery goes directly to the hallowed

                                  18   principle that “wide access to relevant facts serves the integrity and fairness of the judicial process

                                  19   by promoting the search for the truth.” Shoen v. Shoen, 5 F.3d 1289, 1292 (9th Cir. 1993).

                                  20   Consequently, the government is directed to produce by August 13, 2021, a privilege log in

                                  21   conformance with the Court’s Standing Order for Discovery in Civil Cases.

                                  22          IT IS SO ORDERED.

                                  23   Dated: July 26, 2021

                                  24

                                  25
                                                                                                     JAMES DONATO
                                  26                                                                 United States District Judge
                                  27

                                  28
